Case: 15-15072   Date Filed: 06/01/2017   Page: 1 of 14


                                                           [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 15-15072
                           Non-Argument Calendar
                         ________________________

                     D.C. Docket No. 1:15-cr-20169-JEM-6

UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                    versus

JUAN PALMA,

                                                            Defendant-Appellant.

                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        ________________________

                                 (June 1, 2017)

Before JORDAN, ROSENBAUM, and ANDERSON, Circuit Judges.

PER CURIAM:

      Juan Palma appeals his conviction and 135-month sentence for conspiracy to

commit kidnapping, in violation of 18 U.S.C. § 1201(c). On appeal, Palma raises
              Case: 15-15072    Date Filed: 06/01/2017    Page: 2 of 14


four issues. First, he argues that the indictment was jurisdictionally defective

because it failed to allege that the kidnapping conspiracy he entered into involved

an agreement to move in or otherwise affect interstate commerce. Second, he

argues that the district court plainly erred in determining that his plea was knowing

and voluntary because it failed to ensure that he understood the nature of the

charges against him, particularly the interstate commerce element of the offense.

Third, he argues that his sentence was procedurally unreasonable because the

district court failed to directly address him and confirm that he had reviewed the

presentence investigation report (“PSI”). Fourth, he argues that his sentence was

substantively unreasonable given the limited role he played in the kidnapping

scheme and that the district court created a disparity among similarly situated

defendants and improperly treated the Sentencing Guidelines as mandatory.

      Upon review of the record and consideration of the parties’ briefs, we

affirm.

                                          I.

      We review de novo whether an indictment sufficiently alleges a statutorily

proscribed offense. United States v. Seher, 562 F.3d 1344, 1356 (11th Cir. 2009).

An indictment’s failure to charge a crime in violation of United States law

constitutes a jurisdictional defect and therefore may be raised at any time. See

United States v. Izurieta, 710 F.3d 1176, 1179 (11th Cir. 2013). But not all defects


                                          2
              Case: 15-15072      Date Filed: 06/01/2017    Page: 3 of 14


in the indictment deprive a district court of jurisdiction. United States v. Cotton,

535 U.S. 625, 630 (2002).

      A guilty plea admits all the elements of a formal criminal charge and

therefore waives all non-jurisdictional defects in the proceedings against the

defendant. United States v. Brown, 752 F.3d 1344, 1347 (11th Cir. 2014).

Conversely, a jurisdictional error can never be waived by the parties. Id. The

failure of an indictment to allege a crime in violation of the laws of the United

States is a jurisdictional defect. Id. at 1353. However, the omission of an element

of the charged offense does not necessarily mean that an indictment has failed to

allege a criminal offense against the laws of the United States and thus does not

strip the district court of its jurisdiction over the case. Id. at 1353–54.

      The indictment in Brown charged the defendant with receiving counterfeit

money orders but failed to allege an essential element of the crime: that the

defendant knew the money orders were counterfeit. Id. at 1346. In the past, we

have found indictments to be jurisdictionally defective where they “affirmatively

allege[d] facts that conclusively negated the existence of any offense against the

laws of the United States.” Id. at 1353. We held that the indictment in Brown had

charged the defendant with a criminal offense against the laws of the United States

because it charged the defendant with violating “a valid federal statute in the

United States Code” and also tracked the language of the statute in its entirety. Id.


                                            3
              Case: 15-15072     Date Filed: 06/01/2017   Page: 4 of 14


at 1354. While the omission of the mens rea element may have allowed the

defendant to argue that the indictment was insufficient and subject to dismissal, we

noted that this argument was waived when the defendant entered into an

unconditional guilty plea. Id.

      Additionally, we have noted, with regard to the federal statutes requiring an

interstate-commerce nexus, that the failure to allege or prove an interstate-

commerce element does not deprive the district court of jurisdiction. Alikhani v.

United States, 200 F.3d 732, 735 (11th Cir. 2000). We stated that, while an effect

on interstate commerce may be required for Congress to have authority to forbid

certain conduct, “that does not imply that a district court faced with an insufficient

interstate-commerce nexus loses subject-matter jurisdiction of the case.” Id.

(citing United States v. Viscome, 144 F.3d 1365, 1370 (11th Cir. 1998)).

      Section 1201(a) provides, in relevant part, as follows:

      Whoever unlawfully seizes, confines, inveigles, decoys, kidnaps,
      abducts, or carries away and holds for ransom or reward or otherwise
      any person . . . when . . . the offender travels in interstate or foreign
      commerce or uses the mail or any means, facility, or instrumentality
      of interstate or foreign commerce in committing or in furtherance of
      the commission of the offense . . . shall be punished by imprisonment
      for any term of years or for life.

18 U.S.C. § 1201(a)(1). Section 1201(c) provides that “[i]f two or more persons

conspire to violate this section and one or more of such persons do any overt act to




                                           4
               Case: 15-15072   Date Filed: 06/01/2017    Page: 5 of 14


effect the object of the conspiracy, each shall be punished by imprisonment for any

term of years or for life.” 18 U.S.C. § 1201(c).

      Here, because Palma entered an unconditional guilty plea, he has waived all

challenges to non-jurisdictional defects in the indictment. Brown, 752 F.3d at

1347. The alleged defect in the indictment of not charging a conspiracy to kidnap

A.M. and to take some action with a nexus to interstate commerce in doing so

would be a mere failure to allege an element of the offense, that is, a nexus to

interstate commerce. Id. at 1353–54. And we have indicated that the failure to

allege or prove an interstate-commerce element does not deprive the district court

of jurisdiction. Alikhani, 200 F.3d at 735. Moreover, like the challenge to the

indictment in Brown, the alleged defect here involves the nature and scope of the

defendant’s mens rea regarding his conspiratorial intent and purpose. Brown, 752

F.3d at 1346. Furthermore, the indictment here specifically charged Palma with

violating 18 U.S.C. § 1201(a)(1) and (c), a valid federal statute in the United States

Code, and tracks the language of the statute. (Doc. 3 at 3); Brown, 752 F.3d at

1354. Thus, it properly charged Palma with a criminal offense against the laws of

the United States and empowered the district court with jurisdiction. Brown, 752

F.3d at 1353. While Palma may have had the ability to challenge the indictment as

insufficient, he waived that argument by entering into an unconditional guilty plea.

Id. at 1354.


                                          5
              Case: 15-15072      Date Filed: 06/01/2017     Page: 6 of 14


                                            II.

       We review objections to the constitutionality of a guilty plea and alleged

Rule 11 violations for plain error where those objections are raised for the first

time on appeal. United States v. Moriarty, 429 F.3d 1012, 1018–19 (11th Cir.

2015). Under plain-error analysis, we will only correct an error that the defendant

failed to raise in the district court if: (1) an error occurred; (2) the error was plain;

and (3) the error affected substantial rights. United States v. Olano, 507 U.S. 725,

732 (1993). An error is plain when it contradicts precedent from the Supreme

Court or this Court, and cannot be plain in the absence of such precedent. See

United States v. Lejarde-Rada, 319 F.3d 1288, 1290-91 (11th Cir. 2003). An error

affects a party’s substantial rights if there is a reasonable probability that the error

affected the outcome of the case. United States v. Rodriguez, 398 F.3d 1291, 1299

(11th Cir. 2005). If all three conditions are met, we may, in our discretion, correct

an error if it “seriously affects the fairness, integrity, or public reputation of the

judicial proceedings.” Olano, 507 U.S. at 732, 113 S.Ct. at 1776. Where a

defendant seeks reversal of his conviction after a guilty plea on the ground that the

district court committed plain error under Rule 11, he must show a reasonable

probability that, but for the error, he would not have entered the plea. United

States v. Dominguez Benitez, 542 U.S. 74, 83 (2004).




                                            6
              Case: 15-15072     Date Filed: 06/01/2017   Page: 7 of 14


      Because a plea of guilty waives several constitutional rights, the Due

Process Clause of the Fourteenth Amendment requires the plea to be both

voluntary and knowing. Gaddy v. Linahan, 780 F.2d 935, 943 (11th Cir. 1986).

Before the district court accepts a guilty plea, there must be an affirmative showing

that the plea was intelligent and voluntary, and the waiver of constitutional rights

will not be presumed from a silent record. Boykin v. Alabama, 395 U.S. 238, 242–

43 (1969). Under Federal Rule of Criminal Procedure 11, the district court must

address the defendant personally in open court and inform the defendant of, and

determine that the defendant understands, the nature of the plea being offered and

the potential consequences of that plea. United States v. Lewis, 115 F.3d 1531,

1535 (11th Cir. 1997). Rule 11 requires the district court to conduct a searching

inquiry into the voluntariness of the defendant’s guilty plea. United States v.

Siegel, 102 F.3d 477, 481 (11th Cir. 1996). To determine whether the waiver is

knowing and voluntary, a court accepting a guilty plea must comply with the three

“core concerns” of Rule 11 by ensuring that: (1) the guilty plea is free from

coercion; (2) the defendant understands the nature of the charges; and (3) the

defendant understands the direct consequences of his plea. United States v. Jones,

143 F.3d 1417, 1418-19 (11th Cir. 1998).

      There is no set formula that must be applied in determining whether the

district court adequately informed the defendant of the nature of the charges


                                          7
                Case: 15-15072     Date Filed: 06/01/2017   Page: 8 of 14


brought against him; rather, the level of inquiry “varies from case to case

depending on the relative difficulty of comprehension of the charges and of the

defendant’s sophistication and intelligence.” United States v. Camacho, 233 F.3d

1308, 1314 (11th Cir. 2000) (quotation omitted). Where a defendant raises both

Rule 11 and due process violations, we need not determine whether that defendant

has shown there was a “reasonable probability that, but for the error, he would not

have entered the plea” if there is no plain error under a traditional due process

analysis. See Dominguez Benitez, 542 U.S. at 83.

         Here, Palma has not shown that the district court plainly erred in failing to

ensure that he understood the nature of the charges against him when it did not

assure that Palma understood the interstate commerce element. First, Palma has

identified no precedent holding that mens rea with regard to the interstate-

commerce nexus of a kidnapping conspiracy is an essential element of conspiracy

to commit kidnapping. Lejarde-Rada, 319 F.3d at 1290–91. Second, even

assuming that it was an essential element, the district court here took sufficient

steps to ensure that Palma understood the nature of the charges against him.

Accordingly, Palma has not shown that any error the district court made in failing

to ensure that he understood the necessary scope of his conspiratorial intent was

plain.




                                             8
              Case: 15-15072      Date Filed: 06/01/2017    Page: 9 of 14


                                           III.

      Federal Rule of Criminal Procedure 32 provides that the sentencing court

must “verify that the defendant and the defendant’s attorney have read and

discussed the presentence report and any addendum to the report.” Fed. R. Crim.

P. 32(i)(1)(A). In applying a prior version of Rule 32(i)(1)(A), we held that no

specific inquiry was required in order for the district court to meet its obligation, as

long as there were some indicia in the record evidencing that counsel reviewed the

PSI with the defendant. See United States v. Aleman, 832 F.2d 142, 144 & n.6

(11th Cir. 1987). In Aleman, we concluded that the district court’s question, “[A]re

there any problems with the presentence report?” was sufficient. Id. at 142. When

a defendant raises an objection for the first time on appeal, we review for plain

error only. United States v. Wright, 607 F.3d 708, 715 (11th Cir. 2010).

      Here, Palma has not shown that the district court plainly erred in failing to

directly address him and ask whether he had reviewed the PSI or that any such

error affected his substantial rights. First, while the district court did not directly

address Palma at sentencing, such an inquiry was not necessarily required.

Aleman, 832 F.2d at 144 n.6. There were numerous indicia in the record

evidencing that Palma’s counsel had reviewed the PSI with him, including his

counsel’s confirmation at the sentencing hearing that all of his objections had been

resolved and that the guidelines calculations reflected in the PSI were correct.


                                            9
             Case: 15-15072      Date Filed: 06/01/2017    Page: 10 of 14


Second, even assuming the district court committed error that was plain by

violating Rule 32(i)(1)(A), Palma has not shown that this error affected his

substantial rights. Olano, 507 U.S. at 732. He points to no specific errors in the

PSI beyond the issues that were already raised at sentencing and addressed by the

district court. Thus, Palma has failed to show that the district court plainly erred in

failing to verify that he had read and reviewed the PSI. Olano, 507 U.S. at 732.



                                          IV.

      The substantive reasonableness of a sentence—whether inside or outside the

applicable guideline range—is subject to a deferential abuse-of-discretion standard

of review. Gall v. United States, 552 U.S. 38, 41 (2007). In reviewing a district

court’s sentence for substantive unreasonableness, we examine the totality of the

circumstances to determine whether the statutory factors in § 3553(a) support the

sentence in question. United States v. Gonzalez, 550 F.3d 1319, 1324 (11th Cir.

2008). The party who challenges the sentence bears the burden of showing that the

sentence is unreasonable in light of the record and the § 3553(a) factors. United

States v. Tome, 611 F.3d 1371, 1378 (11th Cir. 2010).

      A district court abuses its discretion in imposing a sentence when it (1) fails

to afford consideration to relevant factors, (2) gives significant weight to an

improper or irrelevant factor, or (3) commits a clear error of judgment in


                                          10
             Case: 15-15072     Date Filed: 06/01/2017    Page: 11 of 14


considering the proper factors. United States v. Irey, 612 F.3d 1160, 1189 (11th

Cir. 2010) (en banc). We will not vacate a sentence unless we are “left with the

definite and firm conviction that the district court committed a clear error of

judgment in weighing the § 3553(a) factors.” United States v. Shaw, 560 F.3d

1230, 1238 (11th Cir. 2009) (quotation omitted).

      A district court should treat the Guidelines as the starting point for its

sentencing analysis, and it must give them “respectful consideration.” United

States v. Docampo, 573 F.3d 1091, 1105 (11th Cir. 2009) (quotation omitted). The

district court’s sentence must be “sufficient, but not greater than necessary to

comply with the purposes” listed in § 3553(a)(2), including the need for the

sentence to reflect the seriousness of the offense and to promote respect for the

law, the need for adequate deterrence, the need to protect the public, and the need

to provide the defendant with educational or vocational training, medical care, or

other correctional treatment. 18 U.S.C. § 3553(a)(2). The court should also

consider the nature and circumstances of the offense and history and characteristics

of the defendant, the kinds of sentences available, the guideline range, any

pertinent policy statements of the Sentencing Commission, the need to avoid

unwarranted sentencing disparities, and the need to provide restitution to victims.

Id. § 3553(a)(1), (3)–(7). The weight given to any specific § 3553(a) factor is




                                          11
             Case: 15-15072     Date Filed: 06/01/2017   Page: 12 of 14


committed to the sound discretion of the district court. United States v. Clay, 483

F.3d 739, 743 (11th Cir. 2007).

      A court is entitled to consider any information relevant to a defendant’s

“background, character, and conduct” when imposing a sentence. U.S.S.G.

§ 1B1.4; see also Tome, 611 F.3d at 1379 (stating that a district court appropriately

considered a withheld adjudication in considering a defendant’s background,

character, and conduct). Finally, although we do not presume that a sentence

falling within the guideline range is reasonable, we ordinarily expect such a

sentence to be reasonable. United States v. Hunt, 526 F.3d 739, 746 (11th Cir.

2008). A sentence imposed well below the statutory maximum penalty is another

indicator of a reasonable sentence. See Gonzalez, 550 F.3d at 1324.

      Section 2A4.1 of the Guidelines applies to “Kidnapping, Abduction, and

Unlawful Restraint” and provides for a base offense level of 32. U.S.S.G.

§ 2A4.1(a). Both the commentary to § 2A4.1 and the statutory index found in

Appendix A of the Guidelines indicate that it is the section applicable to violations

of 18 U.S.C. § 1201. U.S.S.G. § 2A4.1, comment. (backg’d). Section 2A4.2,

however, applies to “Demanding or Receiving Ransom Money,” and provides for a

base offense level of 23. U.S.S.G. § 2A4.2(a). The background commentary to

§ 2A4.2 states that:

      This section specifically includes conduct prohibited by 18 U.S.C.
      § 1202, requiring that ransom money be received, possessed, or
                                         12
               Case: 15-15072   Date Filed: 06/01/2017    Page: 13 of 14


      disposed of with knowledge of its criminal origins. The actual demand
      for ransom under these circumstances is reflected in § 2A4.1. This
      section additionally includes extortionate demands through the use of
      the United States Postal Service, behavior proscribed by 18 U.S.C.
      §§ 876-877.

U.S.S.G. § 2A4.2, comment. (backg’d).

      We review a claim that a sentencing court erroneously treated the

Sentencing Guidelines as mandatory rather than advisory, in violation of United

States v. Booker, 543 U.S. 220 (2005), for plain error when that claim is raised for

the first time on appeal. United States v. Smith, 480 F.3d 1277, 1279 (11th Cir.

2009). There is no plain error under Booker where it is clear from the record that

the district court considered the Guidelines to be advisory. Id. at 1281 (finding no

plain error where “the district judge explicitly stated that she had consulted the

‘advisory range’ and determined that no departures from that range were

warranted”).

      Here, Palma has failed to meet his burden of establishing that his sentence

was unreasonable in light of the record and the § 3553(a) factors. Tome, 611 F.3d

at 1378. First, Palma was not “similarly situated” to defendants sentenced under

§ 2A4.2 who solely received ransom money or demanded it through the use of the

postal service. Moreover, any disparity between Palma’s sentence and such a

hypothetical defendant would not render Palma’s sentence substantively

unreasonable because he has failed to demonstrate that the disparity outweighed


                                          13
             Case: 15-15072     Date Filed: 06/01/2017   Page: 14 of 14


the other § 3553(a) factors that the district court considered. Further, while the

court did not grant Palma’s request for a variance, it did sentence him to the lowest

possible guideline sentence, despite its concern about his extensive criminal

history. We would ordinarily expect such a sentence, which was both within the

guidelines and well below the statutory maximum sentence of life imprisonment,

to be reasonable. Hunt, 526 F.3d at 746; Gonzalez, 550 F.3d 1324. To the extent

that Palma argues that the district court improperly treated the Guidelines as

mandatory, the district court did not plainly err because it appropriately considered

the applicable guideline range as advisory. Smith, 480 F.3d at 1279, 1281;

Docampo, 573 F.3d at 1105 (noting that courts should give the guidelines

“respectful consideration”).

      Accordingly, we affirm Palma’s conviction and 135-month sentence.

      AFFIRMED.




                                          14